In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1609 
JADED MAHELET RUVALCABA MARTINEZ, 
                                                 Petitioner‐Appellant, 

                                   v. 

PETER VALDEZ CAHUE, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 15 C 11411 — John J. Tharp, Jr., Judge. 
                      ____________________ 

        ARGUED JUNE 1, 2016 — DECIDED JUNE 24, 2016 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit 
Judges. 
    WOOD, Chief Judge. For the first seven years of A.M.’s life, 
he lived in Illinois with his mother, Jaded Mahelet Ruvalcaba 
Martinez. A.M.’s father, Peter Valdez Cahue, lived nearby, alt‐
hough  he  and  Martinez  never  married.  They  entered  into  a 
private arrangement, never formalized through a court order, 
for  custody  and  visitation  rights.  The  events  leading  to  the 
lawsuit  before  us  arose  when,  in  2013,  Martinez  moved  to 
2                                                     No. 16‐1609 

Mexico and took A.M. with her. About a year later, Cahue per‐
suaded Martinez to send A.M. to Illinois for a visit; he then 
refused to return A.M. to Mexico. Martinez petitioned for his 
return under the Hague Convention on Civil Aspects of Inter‐
national  Child  Abduction  (“the  Convention”),  T.I.A.S.  No. 
11670,  1343  U.N.T.S.  89  (Oct.  25,  1980),  to  which  both  the 
United  States  and  Mexico  are  parties.  The  Convention  has 
been implemented in the United States through the Interna‐
tional Child Abduction Remedies Act, 22 U.S.C. §§ 9001 et seq.  
    Relying  heavily  on  its  finding  that  Martinez  and  Cahue 
did not share the view that A.M.’s habitual residence (a term 
of art under the Convention) would be shifted to Mexico, the 
district court found that Illinois remained A.M.’s habitual res‐
idence  and  dismissed  Martinez’s  petition.  We  conclude  that 
the district court asked the wrong question, and thus came to 
the  wrong  answer.  At  all  relevant  times,  Martinez  had  sole 
custody of A.M. under Illinois law, while Cahue had no right 
of custody either under Illinois law or the Convention. That 
means that only Martinez’s intent mattered, and it is plain that 
Martinez  wanted  A.M.’s  habitual  residence  transferred  to 
Mexico.  Cahue’s  retention  of  A.M.  in  Illinois  was  therefore 
wrongful and he must be returned to Mexico. 
                                 I 
    A.M. was born in 2006 in the Chicago suburb of Oak Lawn, 
Illinois. Although Cahue voluntarily acknowledged his pater‐
nity at A.M.’s birth, A.M. lived with Martinez for his entire life 
until Cahue retained him in Illinois in 2014. With minor ex‐
ceptions,  Martinez  and  Cahue  lived  separately  for  most  of 
their ten‐year on‐again, off‐again relationship. They appear to 
have  cooperated  relatively  well,  however,  with  respect  to 
A.M. On February 24, 2010, Martinez and Cahue entered into 
No. 16‐1609                                                        3 

a  private  written  custody  agreement  in  which  Cahue  stipu‐
lated that he would “NOT fight custody in court for [A.M.],” 
but would be guaranteed “constant access” and overnight vis‐
its “2 nights a week.” Neither parent ever took steps to me‐
morialize this arrangement in a court order.  
    In  the  spring  of  2013  Martinez,  a  Mexican  citizen  who 
worked at the Mexican Consulate in Chicago, began contem‐
plating a move back to Mexico.  She asserts that “everyone,” 
including Cahue, knew that she was moving. He denies that 
he knew that she was planning to relocate permanently to Mex‐
ico  or  that  she  was  planning  to  change  A.M.’s  domicile.  In‐
stead, Cahue says, Martinez told him that she and A.M. were 
going to Mexico on vacation. The district court believed Ca‐
hue’s version of events and found that Martinez did not tell 
Cahue that she was taking A.M. to live in Mexico. Martinez 
has not challenged that factual finding on appeal, and so we 
accept it. 
    On July 26, 2013, Cahue signed a notarized letter author‐
izing A.M. to travel to Mexico. After two weeks, he began call‐
ing Martinez and asking when she planned to return. On Au‐
gust  7, he  sent her $300 for gas,  because  (he says) Martinez 
had told him that she might drive back to Chicago. Then Mar‐
tinez stopped communicating with Cahue altogether. Cahue 
contacted  Martinez’s  mother,  sister,  and  father,  but  learned 
nothing; he also spoke with the Oak Lawn police, who told 
him that there was nothing they could do. 
    In the meantime, Martinez and A.M. settled into their new 
life in Mexico. Martinez began work, and A.M. enrolled in a 
highly  regarded  private  school  in  Aguascalientes.  After  a 
brief period of adjustment, A.M. excelled in the new school. 
He  played  soccer  (fútbol)  on  several  elite  teams,  and  he 
4                                                      No. 16‐1609 

earned  a  scholarship.  He  had  friends  at  school  and  on  his 
sports teams, spoke Spanish fluently, attended church regu‐
larly, and spent time with his extended family in Mexico. 
    But from Cahue’s point of view, matters were not settled. 
That fall, he consulted an attorney, who informed him of his 
rights  under  the  Convention.  The  attorney  began  preparing 
documents for a petition Cahue could file under the Conven‐
tion, but he had to withdraw after discovering what he con‐
sidered a conflict of interest. Cahue did not seek alternate rep‐
resentation, nor did he file the petition pro se. 
    Meanwhile, Martinez pursued legal action in Mexico. On 
October 16, 2013, she filed a petition against Cahue for child 
support and an order of protection. Martinez testified that she 
told Cahue about the petition, but she never served it on him. 
Instead,  she  and  Cahue  agreed  to  a  visitation  plan  and  she 
dropped the petition before the Mexican court ruled on it. Ac‐
cording to the plan, Cahue and A.M. would see each other in 
December  2013,  April  2014,  and  July  2014,  during  A.M.’s 
school vacations. The December visit did not take place, but 
Martinez  and  Cahue  made  plans  for A.M.  to  visit  Cahue  in 
April 2014 as contemplated. 
    In December 2013, Cahue began communicating with the 
U.S.  Department  of  State.  A  person  on  the  Mexican  desk, 
Rosemarie  Skelly  Mendoza,  explained  his  rights  under  the 
Convention  and  sent  him  a  blank  petition  for  relief.  Cahue 
never filed it, but he did keep in touch with the State Depart‐
ment by email. As planned, A.M. visited his father during the 
April 2014 spring break, from April 26 through May 4, and at 
the end of  the visit, Cahue sent him back to Mexico.  Cahue 
testified that he thought about keeping A.M. at that time, but 
he  did  not  because  Martinez  had  already  agreed  to  allow 
No. 16‐1609                                                            5 

A.M. to visit Cahue that summer, and he did not want to dis‐
rupt A.M.’s school year.  
    In  July,  Martinez  again  sent  A.M.  to  Chicago  as  agreed, 
thinking that he would stay there for another short visit and 
be  back  in  time  to  start  school  on  August  18,  2014.  At  first, 
Cahue bought only a one‐way air ticket, but Martinez called 
his bluff: she refused to allow A.M. to travel without a return 
ticket. Cahue appeared to capitulate and bought the round‐
trip ticket. But Martinez’s suspicions were well founded. As 
Cahue  later  admitted,  he  had  no  intention  of  sending  A.M. 
back to Mexico. 
     Martinez learned this on August 16, 2014, when she went 
to  the  airport  to  pick  up  A.M.  and  he  never  arrived.  When 
Martinez contacted Cahue, he told her that he had forgotten 
about the flight, and then he stopped answering her calls. On 
August 21, he contacted the State Department and asked it to 
put A.M.’s passport  “on hold” so  that A.M.  could not leave 
the United States.   
    Martinez flew to Illinois on August 25, 2014, meaning to 
reclaim  her  son.  She  arrived  at  Cahue’s  home  that  day,  sur‐
prising him; with A.M. in tow, she decamped to her parents’ 
home in Illinois. Two days later, Cahue filed a petition for cus‐
tody in Illinois court, along with an emergency motion for im‐
mediate possession of A.M. and preliminary and permanent 
injunctions  barring  Martinez from removing A.M.  from Illi‐
nois.  The  state  court  granted  his  emergency  motion,  after 
which Cahue sent the police to Martinez’s parents’ home, the 
police seized A.M., and they returned him to Cahue. Martinez 
promptly obtained counsel, filed an answer to Cahue’s peti‐
tion for custody, and attended a hearing in Illinois court on 
September 17, 2014. The court continued Cahue’s temporary 
6                                                         No. 16‐1609 

possession of the boy and ordered the surrender of A.M.’s U.S. 
and Mexican passports. 
    After those  developments, Martinez returned to  Mexico, 
where she resumed her legal fight. On February 6, 2015, she 
filed  her  petition  under  the  Convention  with  the  Mexican 
Central Authority. The U.S. State Department received the pe‐
tition on March 13, 2015. Then on December 15, 2015, after she 
discovered that Cahue had obtained a new U.S. passport for 
A.M.,  Martinez  commenced  emergency  proceedings  in  the 
district  court and filed  her verified  petition in  the Northern 
District of Illinois for A.M.’s return to Mexico. 
    The district court held an evidentiary hearing, after which 
it determined that there was sufficient evidence that A.M. had 
acclimatized to Mexico during the year he lived there with his 
mother. It also found, however, that Cahue and Martinez did 
not jointly intend that A.M. should move to Mexico in the first 
place. To the contrary, it said, Martinez took A.M. to Mexico 
without  Cahue’s  permission  or  knowledge  (presumably 
about the permanence of the move—Cahue admitted that he 
knew about the trip). Emphasizing the absence of shared pa‐
rental intent, the district court held that Illinois had remained 
A.M.’s habitual residence during the year he spent in Mexico, 
and  thus  Martinez’s  petition  had  to  be  dismissed.  Martinez 
appeals from that judgment. 
                                   II 
    The Convention represents an international effort to deal 
with the vexing problem of child custody when more than one 
country  is  involved.  It  is  fundamentally  “an  anti‐abduction 
treaty.”  Garcia  v.  Pinelo,  808  F.3d  1158,  1162  (7th  Cir.  2015) 
(quoting  Redmond  v.  Redmond,  724  F.3d  729,  742  (7th  Cir. 
No. 16‐1609                                                          7 

2013)). Its dual purposes are “to secure the prompt return of 
children wrongfully removed to or retained in any Contract‐
ing State,” and “to ensure that rights of custody and of access 
under  the  law  of  one  Contracting  State  are  effectively  re‐
spected in the other Contracting States.” Id. (quoting Conven‐
tion art. 1, T.I.A.S. No. 11670). To fulfill the latter purpose, it 
seeks “to deter parents from absconding with their children 
and crossing international borders in the hopes of obtaining a 
favorable custody determination in a friendlier jurisdiction.” 
Id.  (quoting  Walker  v.  Walker,  701  F.3d  1110,  1116  (7th  Cir. 
2012)). The Convention is based on the principle “that a child’s 
country of habitual residence is ‘best placed to decide upon 
questions  of  custody  and  access.’”  Id.  (quoting  Whallon  v. 
Lynn, 230 F.3d 450, 456 (1st Cir. 2000)).  
    Key among the Convention’s provisions is its “remedy of 
return,” which “entitles a person whose child has wrongfully 
been retained in the United States in violation of the Conven‐
tion to petition for return of the child to the child’s country of 
‘habitual residence.’” Id. (citations and quotation marks omit‐
ted). A removal or retention is wrongful under the Conven‐
tion where it is “in breach of rights of custody … under the 
law of the state in which the child was habitually resident im‐
mediately before the removal or retention,” and “at the time 
of  removal  or  retention  those  rights  were  exercised  …  or 
would  have  been so  exercised  but  for  the  removal  or  reten‐
tion. Convention art. 3, T.I.A.S. No. 11670.  
    The  pivotal  question  under  the  Convention  is  generally 
that of habitual residence. Redmond, 724 F.3d at 742. “In prac‐
tical terms, the Convention may be invoked only where the 
child was habitually resident in a Contracting State and taken 
8                                                      No. 16‐1609 

to or retained in another Contracting State.” Id. at 737 (quot‐
ing U.S. Dep’t of State, Hague International Child Abduction 
Convention;  Text  and  Legal  Analysis,  51  Fed.  Reg.  10,494, 
10,504 (Mar. 26, 1986)).  
    The district court recognized this. We review its findings 
of fact for clear error, and its conclusions of law (including the 
legal framework it adopts) de novo. The determination of ha‐
bitual residence is a “mixed” question of law and fact, see Red‐
mond, 724 F.3d at 743 (quoting Koch v. Koch, 450 F.3d 703, 710 
(7th Cir. 2006)), to which we have given de novo review. See id. 
at 742. We have done so because this question is antecedent to 
many other issues under the Convention, and it is often de‐
terminative: if a child is currently located in her habitual resi‐
dence, her presence in the country (whether by removal or re‐
tention) is not wrongful. Id. at 737. In order to assure both the 
national and the international uniformity that the Convention 
was designed to achieve, de novo review is essential. Cf. Or‐
nelas v. United States, 517 U.S. 690, 697 (1996) (requiring inde‐
pendent  appellate  review  of  determinations  of  reasonable 
suspicion  or  probable  cause,  because  they  “acquire  content 
only  through  application”  and  “[i]ndependent  review  is  … 
necessary if appellate courts are to maintain control of, and to 
clarify, the legal principles”). To the extent that “habitual res‐
idence” turns on findings of historical fact, such as the inten‐
tions of the parties or the child’s adjustment to a new environ‐
ment, our review is deferential. 
                                 A 
    The Convention does not define “habitual residence,” but 
we  have  understood  the  inquiry  to  be  a  “practical,  flexible, 
factual” one that “accounts for all available relevant evidence 
and  considers  the  individual  circumstances  of  each  case.” 
No. 16‐1609                                                             9 

Redmond,  724  F.3d  at  732  (quoting  Mozes  v.  Mozes,  239  F.3d 
1067, 1071 (9th Cir. 2001). As the term suggests, the search is 
for  the  place  where  the  child  has  made  his  or  her  home;  it 
identifies the country whose courts should be entrusted with 
determinations such as custody and support. Generally “[a] 
court should infer a change in habitual residence only where 
[it]  ‘can  say  with  confidence  that  the  child’s  relative  attach‐
ments to the two countries have changed to the point where 
requiring  return  to the original forum  would now be  tanta‐
mount to taking the child out of the family and social envi‐
ronment in which its life has developed.’” Id. at 745 (quoting 
Mozes, 239 F.3d at 1081).  
     The two most important factors in the analysis are paren‐
tal intent and the child’s acclimatization to the proposed home 
jurisdiction. Id. at 744–45. Courts have differed on the weight 
each  factor  should  receive.  We  have  tended  to  privilege  the 
parents’  perspective,  id.,  but  even  so,  we  have  stressed  that 
this emphasis is dependent on the circumstances. Id. at 746. 
We also have noted that “[t]he intention or purpose which has 
to be taken into account is that of the person or persons entitled 
to  fix  the  place  of  the  child’s  residence.”  Id.  at  747  (quoting 
Mozes, 239 F.3d at 1076). Importantly, shared intent “has less 
salience when only one parent has the legal right” to deter‐
mine residence. Id. 
                                    1 
    We  consider  first  the  question  whether  Martinez’s  initial 
removal of A.M. to Mexico in July 2013 was subject to any le‐
gal restrictions that might  allow  Cahue’s intent  to  affect the 
analysis. Martinez argues that, as the parent with sole custody 
of A.M., she had the exclusive right to establish his habitual 
residence.  This  is  not  quite  accurate.  In  Illinois,  a  custodial 
10                                                      No. 16‐1609 

parent’s discretion to remove a child from the state is not com‐
pletely unrestrained. In the absence of a custody order, she is 
not required to seek the court’s permission to relocate outside 
of Illinois. See In re Parentage of R.B.P., 915 N.E. 2d 434, 439 (Ill. 
App. Ct. 2009) (holding that where there is no custody order, 
a  mother  need  not  seek  permission  under  750  ILCS  5/609 
(2013) to leave the state). Nevertheless, a custodial parent may 
be enjoined “upon application by any party” from relocating 
with a child outside of Illinois “pending the adjudication of 
the  issues  of  custody  and  visitation.”  750  ILCS  45/13.5(a) 
(2013). The latter  section applies only in an  “action brought 
under [the Illinois Parentage Act of 1984] for the initial deter‐
mination of custody or visitation of a child or for modification 
of a prior custody or visitation order.” A party may obtain an 
injunction  under  section  13.5  even  if  the  parentage  action 
commences  after  the  custodial  parent  has  left  the  state. 
Hedrich v. Mack, 27 N.E.3d 666, 670 (Ill. App. Ct. 2015). At the 
conclusion of the proceeding, even if the resulting court order 
grants her sole custody, the custodial parent must show that 
moving  “is  in  the  best  interests  of  [the]  child.”  750  ILCS 
5/609(a) (2013); see also Fisher v. Waldrop, 849 N.E.2d 334 (Ill. 
2006) (section 609(a) applies where there is a custody order in 
place).  
    But Cahue never obtained rights of custody for Conven‐
tion purposes under these statutes, nor was Martinez’s right 
to relocate A.M. constrained by them. In the absence of a court 
order, Illinois law presumes that the mother of a child born 
out  of  wedlock  has  sole  custody.  See  720  ILCS  5/10–5(a)(3) 
(2013) (for purposes of statute on child abduction it is “pre‐
sumed that, when the parties have never been married to each 
other, the mother had legal custody of the child unless a valid 
court  order  states  otherwise”);  750  ILCS  45/14(a)(2)  (2013) 
No. 16‐1609                                                           11 

(presuming mother had legal custody even where there has 
been a judgment of paternity if no order grants custody to the 
father,  unless  he  has  had  physical  custody  for  at  least  six 
months prior to the date when the mother seeks to enforce her 
custodial rights); see also In re Arthur H., 819 N.E.2d 734, 756‐
57 (Ill. 2004) (Garman, J., dissenting). Joint custody does not 
arise  automatically;  a  court  must  award  it.  See  750  ILCS 
5/602.1(b)  (2013).  Moreover,  joint  custody  is  not  the  default 
option: a court may confer joint custody only “if it determines 
that joint custody would be in the best interests of the child.” 
Id. § 602.1(c). 
    Cahue did not obtain a custody order during the time that 
mattered.  His  agreement  with  Martinez  provided  him  only 
with  agreed  visitation  rights—that  is,  a  right  of  access  that 
does not trigger the remedy of return under the Convention. 
See  Abbott  v.  Abbott,  560  U.S.  1,  13  (2010).  And  even  if  that 
agreement had spoken to custody, it would not have legal ef‐
fect:  Illinois  courts  generally  do  not  respect  private  agree‐
ments affecting custody. See In re Marriage of Linta, 18 N.E.3d 
566, 570 (Ill. App. Ct. 2014) (noting that “the law severely lim‐
its on public‐policy grounds the enforceability of contracts af‐
fecting the custody … of children” and “per se rejects premar‐
ital agreements that … specify custody”). In July 2013, there‐
fore, Cahue had no custody rights under Illinois law. 
    Neither did Illinois accord him the lesser right of ne exeat, 
which  is  a  joint  right  to  determine  a  child’s  country  of  resi‐
dence. See Abbott, 560 U.S. at 10 (holding ne exeat to be right 
of custody under the Convention). While section 13.5(a) pro‐
vides a mechanism to enjoin temporarily the removal from, or 
compel the return of a child to, the state of Illinois, it is not a 
right to veto the relocation. It merely requires that the removal 
12                                                      No. 16‐1609 

be subjected to the scrutiny of a court. The court then deter‐
mines whether relocation should be enjoined pending the ad‐
judication  of  the  custody  question,  considering  the  peti‐
tioner’s previous involvement with the child, the likelihood of 
parentage, and the impact on the person being enjoined. 750 
ILCS 45/13.5(a) (2013). The injunction lasts only until the ad‐
judication of custody or visitation is completed. After that, the 
custodial parent may remove the child if a court finds that it 
“is  in  the  best  interests  of  [the]  child.”  750  ILCS  5/609(a) 
(2013). The noncustodial parent has no right to determine the 
child’s location; he or she has only the right to ask a court to 
supervise. These laws show that Cahue never took the proper 
steps to secure the rights on which he is trying to rely. There 
was no existing custody order or even a pending custody pro‐
ceeding relating to A.M. in July 2013. As a result, neither sec‐
tion 13.5(a) nor section 609(a) could have restrained Martinez 
from moving to Mexico with A.M. 
     Cahue  asserts  that  because  he  and  Martinez  executed  a 
Voluntary Acknowledgement of Paternity at A.M.’s birth, and 
because 750 ILCS 46/305(a) (2016) “confers upon the acknowl‐
edged father all of the rights and duties of a parent,” he has 
rights of custody as a matter of law. There are two problems 
with  this  theory.  First,  section  305(a)  was  not  enacted  until 
2016. Second, even a judgment of paternity does not in itself 
confer any rights of custody or visitation. See In re Parentage 
of J.W., 990 N.E.2d 698, 706 (Ill. 2013) (“[A] judgment of pater‐
nity does not automatically entitle a biological father to visit‐
ation.”); J.S.A. v. M.H., 863 N.E.2d 236, 253 (Ill. 2007) (noting 
that “the right of a biological father to establish paternity to a 
child  born  to  a  marriage  does  not  also  mean  that  the  legal 
No. 16‐1609                                                       13 

rights  flowing  from  the  parent  and  child  relationship,”  in‐
cluding custody, “are automatically conferred”).  
    Cahue’s argument to the contrary finds no support in Illi‐
nois law. Nor are we persuaded by his criticism of our reliance 
on Redmond. It is true, as he points out, that unlike the father 
in  Redmond,  whom  Irish  law  did  not  recognize  as  a  parent, 
Cahue is A.M.’s acknowledged father. We accept that for some 
purposes this has legal consequences. But the Convention in‐
sists on a particular right—the right of custody—and Cahue 
lacked that both when Martinez moved to Mexico in July 2013 
and when Cahue refused to return A.M. to his mother in Au‐
gust  2014. Neither  did  Illinois law  restrict Martinez’s move‐
ment of A.M. at either time. At both times that mattered, Ca‐
hue had no legal right to decide A.M.’s residence, and Mar‐
tinez had an unrestricted right to do so.  
     When  Martinez  moved  to  Mexico  with  A.M.,  she  may 
have violated the terms of the couple’s private custody agree‐
ment. But the move did not violate a right of custody for Con‐
vention purposes. Martinez’s removal of A.M. to Mexico was 
therefore not wrongful. See Redmond, 724 F.3d at 738–39; White 
v. White, 718 F.3d 300, 304‐06 (4th Cir. 2013). Nor did it violate 
Illinois law. Because only Martinez has rights of custody un‐
der the Convention, and Illinois law did not in any way re‐
strict her right to move away from the country with her son, 
only her intent was of legal significance. 
                                  2 
     The second key consideration in determining habitual res‐
idence is the extent to which the child has acclimatized to one 
or  the  other  place.  The  district  court  found  that  by  August 
2014, A.M. had acclimatized to Mexico. While A.M. had spent 
14                                                           No. 16‐1609 

most  of  his  life  in  Illinois,  that  fact  is  not  dispositive.  (That 
would create the kind of formulaic, ratio‐based test that ap‐
pears nowhere in the Convention.) By the end of his first year 
in Mexico, he displayed all of the indicia of habitual residence, 
including friends, extended family, success in school, and par‐
ticipating in community and religious activities. The district 
court  found  that  A.M.  had  adapted  successfully  to  Mexico, 
and that finding is not clearly erroneous. Based on Martinez’s 
intent that he change habitual residence, the lack of any right 
on Cahue’s part to veto her preference, and A.M.’s own suc‐
cessful  acclimatization,  we  conclude  that  Mexico  was A.M’s 
habitual residence at the time Cahue acted to retain him in the 
United States.  
                                     B 
   Because the district court found that A.M.’s habitual resi‐
dence was Illinois, it had no reason to evaluate the wrongful‐
ness  of  Cahue’s  2014  retention  of  A.M.,  or  any  possible  de‐
fenses that Cahue might have raised. Although it will some‐
times be desirable to remand to the district court for it to con‐
sider wrongfulness and possible defenses in the first instance, 
that  will  depend  on  how  well  the  record  is  developed, 
whether the parties have had an opportunity to brief the is‐
sues, and how time‐sensitive the case is. In this instance, those 
considerations persuade us to take up these issues now, with‐
out a remand. 
                                       1 
    As we noted earlier, a removal or retention is wrongful un‐
der the Convention if it is “in breach of rights of custody … 
under the law of the state in which the child was habitually 
resident  immediately  before  the  removal  or  retention”;  and 
No. 16‐1609                                                         15 

“at  the  time  of  removal  or  retention  those  rights  were  exer‐
cised … or would have been so exercised but for the removal 
or retention.” Convention art. 3, T.I.A.S. No. 11670. 
    Cahue  admits  that  he  retained  A.M.  in  Illinois  without 
Martinez’s consent. In doing so, he violated her rights of cus‐
tody  under  Mexican  law.  See  Civil  Code  for  the  State  of 
Aguascalientes, arts. 434, 437, 440–41; Garcia, 808 F.3d at 1164 
(noting that the right called patria potestas is “a ‘right of cus‐
tody’ under the Convention” that is conferred to both parents, 
and  whose  “central  values”  are  “fairness  and  reciprocity”). 
Martinez  regularly  sought  contact  with  A.M.  from  the  time 
Cahue retained him forward. See Walker, 701 F.3d at 1121 (not‐
ing that “any sort of regular contact” with the child qualifies 
as “exercising … custody rights” under the Convention). Ca‐
hue’s retention of A.M. was wrongful under the Convention. 
                                    2 
    Because Cahue’s retention of A.M. in July 2014 was wrong‐
ful,  A.M.  must  be  returned  to  Martinez  unless  Cahue  can 
show that either of the two defenses he presented applies: that 
A.M.  is  now  so  “settled  in  [his]  new  environment”  that  he 
should  not  be  returned,  see  Convention  art.  12,  T.I.A.S.  No. 
11670, or that Martinez “subsequently acquiesced in the … re‐
tention,” see id. art. 13(a). It is important, in evaluating these 
defenses, to bear in mind that even if the facts provide some 
support for a defense, “a court still has discretion to order the 
return  of  a  child  if  it  would  further  the  aim  of  the  Conven‐
tion[,] which is to provide for the return of a wrongfully re‐
moved child.” Garcia, 808 F.3d at 1167 (quoting de Silva v. Pitts, 
481 F.3d 1279, 1285 (10th Cir. 2007)). The Convention achieves 
its aims both by returning children in individual cases and by 
deterring  future  abductions  or  wrongful  retentions.  Id.  at 
16                                                     No. 16‐1609 

1168–69.  “The  Convention’s  ‘defenses  …  are  narrowly  con‐
strued’ at least in part to preserve that deterrence.” Id. at 1169 
(quoting de Silva, 481 F.3d at 1285). Where applying a defense 
would undermine the deterrent effect of the Convention’s sys‐
tem, a court should hesitate to take that step. 
    The record here is equivocal at best on the applicability of 
the  “settled‐child”  defense,  and  as  our  account  of  the  facts 
demonstrates, it does not support a finding that Martinez ever 
acquiesced in Cahue’s actions. Moreover, it was Cahue who 
willfully  circumvented  the  Convention’s  procedures,  time 
and again. Based on his conversations with an attorney and 
State  Department  personnel,  Cahue  was  aware  of  his  legal 
remedies. He nevertheless declined to exercise them because 
he “knew [he] wouldn’t have won” (as he put it) on the peti‐
tion. Instead, he took advantage of Martinez’s good faith and 
made her think that it was safe to send A.M. to Illinois for a 
visit. He lulled Martinez into a false sense of security when he 
returned A.M. to Mexico at the conclusion of A.M.’s spring‐
break stay. 
    Cahue may have tipped his hand when he bought the one‐
way ticket for the summer visit, but when Martinez raised the 
point, he changed it to a round‐trip ticket. Yet all the while, he 
planned to keep A.M. with him. In the past, we have sharply 
criticized  such  “self‐help”  measures,  even  suggesting  that 
there should be an anti‐self‐help poison pill: where a parent 
exercises  self‐help  instead  of  using  the  Convention’s  legal 
remedies, he or she would transform the other parent’s juris‐
diction  into  the  child’s  habitual  residence.  See  Kijowska  v. 
Haines, 463 F.3d 583, 588–89 (7th Cir. 2006). We need not go 
that far now, however, and we note that any such step should 
never lose sight of the best interests of the child. It is enough 
No. 16‐1609                                                       17 

to say that in this case, rewarding Cahue’s strategy would be 
quite damaging to the deterrent effect of the Convention.  
    Cahue has also taken advantage of Martinez’s pursuit of 
her legal remedies through the Convention: during the pen‐
dency  of  her  petition,  he  has  worked  actively  to  cement  his 
advantage in the courts of Illinois, his preferred jurisdiction. 
When Martinez flew to Illinois, Cahue obtained an emergency 
order from an Illinois court to keep A.M. there. After Martinez 
returned  to  Mexico,  despite  her  pending  petition  under  the 
Convention,  he  sought  and  obtained  a  default  judgment  in 
state court granting him sole custody. Martinez instituted the 
present emergency proceeding after she discovered that Ca‐
hue had obtained a new passport for A.M. and taken him to 
Mexico without her knowledge or consent. 
      It is unclear whether the Illinois default judgment can or 
will  be  reopened,  and  the  Convention  does  not  in  principle 
concern itself with custody decisions. Nevertheless, allowing 
Cahue to gain an advantage from circumventing and exploit‐
ing the Convention in this way would pervert its goals. After 
all, the Convention “seeks … to prevent a later decision on” 
custody from “being influenced by a change of circumstances 
brought  about  through  unilateral  action  by  one  of  the  par‐
ties.” Garcia, 808 F.3d at 1162 (quoting Elisa Pérez–Vera, Ex‐
planatory Report: Hague Conference on Private International Law 
¶ 71, in 3 Acts and Documents of the Fourteenth Session 426, 447–
48 (1980)). Here, declining to apply the Convention’s remedy 
of return would do just that. 
                                 III 
   Martinez’s  initial  decision  to  move  A.M.  to  Mexico  was 
lawful: she had sole custody over A.M. under Illinois law, and 
18                                                   No. 16‐1609 

neither  Illinois  law  nor  the  Convention  precluded  her  from 
moving with her son to Mexico with or without Cahue’s per‐
mission. Cahue had no rights of custody over A.M. that qual‐
ified Martinez’s position. Once in Mexico, A.M. adapted read‐
ily to his new home, such that by August 2014, when his fa‐
ther refused to return him, he was being kept from his habit‐
ual residence. Cahue retained A.M. in violation of Martinez’s 
rights  of  custody  under  Mexican  law—rights  that  she  exer‐
cised  continuously.  Cahue’s  retention  of A.M.  was  therefore 
wrongful under the Convention. Finally, applying a defense 
here would not serve the aims of the convention. 
   We REVERSE the judgment of the district court and order 
that A.M. be returned to Martinez’s custody in Mexico at the 
earliest possible time.